Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continuity/Reexam Information for 15/695527 
    
        
            
                                
            
        
    

Parent Data15695527, filed 09/05/2017 and having 2 RCE-type filings thereinClaims Priority from Provisional Application 62383860, filed 09/06/2016 


Final Office Action



DETAILED ACTION

Claims 1-9 , 12-13 and 15 are pending. 
Claims 1-7and 9 were withdrawn from consideration as non-elected invention.
New claim 15 was added.
Claims 8, 12-13 and 15 were rejected.
Amendments filed on 06/22/2021 were entered. 
No claim is allowed.
Elected Species:



:
    PNG
    media_image1.png
    236
    267
    media_image1.png
    Greyscale


Tumulosic acid

CAS No.:
508-24-7
Synonyms:
3β,16α-dihydroxy-eburica-8,24(28)-dien-21-oic acid;
3β,16α-Dihydroxy-eburica-8,24(28)-dien-21-saeure;
3β.16α-Dihydroxy-24-methylen-lanosten-(8)-saeure-(21);
Tumulosaeure;
Tumulossaeure;



Response to Remarks

Applicants response filed on 06/22/2021 is acknowledged.  Since claims were amended therefore, rejection under 112 (1) and obviousness rejection with withdrawn.  Amended claims were considered and rejected.  Applicant’s arguments were fully considered but were not found persuasive as amendments “repairing skin” as amended was not considered allowable as explained in the following rejections.  Previously, it was protecting skin. 

Election of group II without traverse

Previously, Applicants elected group II without traverse, claims 8-14 and a species.  
1) Tumulosic acid (TA) as specific species of the compound and 
2) Repairing skin as one of the method of treatment for further prosecution.  Claims 8, 12 and 13 read upon elected species. 



Rejections withdrawn 
35 U.S.C. 112(a) and obviousness rejections were withdrawn because Applicants amended the claims. 

Claim Rejections - 35 USC § 112
Claims 8, 12, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:

Amended claim 8 is drawn to a method for repairing skin containing tumulosic acid as active ingredient.    There is no method for administration such as topical or oral or any other.  The effective amount of tumulosic acid was not in the claim.   Specification does not describe method of repairing skin.  It includes all the skin diseases.  
	Even if consisting language, the consisting limits the composition for the active agent and excipient, but not limit the extract of the plant to the tumulosic acid and have individual composition for claimed treatment. 
Specification describes in example 2, [0050] Effects of the active ingredients of Poria cocos extract on the collagen and hyaluronic acid expressive capabilities of cells. Specific compounds as listed in claims 8, were not tested. Active compounds as claimed were not isolated from Poria extract dehydrotumulosic acid, tumulosic acid, [0021].
Specification describes that Applicants used Poria cocos epidermis extract and not the compounds as claimed. See [0033]-[0041].
In examples 1 and 2, Poria cocos extracts were used.


    PNG
    media_image2.png
    72
    630
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    68
    626
    media_image3.png
    Greyscale

.Specification discloses extracts Tables 4 and 5, results are shown. [0058].  
Specification does not describe individual compounds in composition for claimed treatment. 
Claims
The compounds were identified by mass or UV [0042], Isolation of compounds for testing compound as listed in claims are not disclosed. Specification describes that according to the present invention, ingredients tumulosic acid, can be purified and isolated from the Poria cocos extract.” [0021].
Instant specification does not describe a method for repairing skin by tumulosic acid as in amended claim 8.
It appears that Applicant have no possession of the claimed invention at the time the invention was filed.  The sufficient evidence of possession has not been furnished in the disclosure.  Specification does not describes claimed method by combining elected species (compound of example 6) with additional active agents as claimed.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. 
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.   The requirement serves a teaching function in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time, a patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void.  The purpose of the written description requirement is to ensure that the scope of the right to exclude and does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.  
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

Claim Rejections - 35 USC § 103

1.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyback et al. (US Patent 5,716,800), CN10514792 (English translation IDS 01/05/2018), Tai et al. (892 reference) and Kim et al. (US 20100068310 now US Patent 8,168,197).  These references teach methods of using Poria cocos extract and compounds isolated from the extract for which embraces Applicants claimed invention.  See the entire documents.  

Determining the scope and contents of the prior art.

	Maybeck (US ‘800) Anti-acne composition containing a Poria cocos wolf extract 
It teaches the use of an organic or hydro-organic extract of Poria cocos Wolf fungi for the preparation of a cosmetic and/or pharmaceutical composition, in particular a dermatological composition, for the treatment of acne and oily skin. The preferred concentration of Poria cocos extract is in the range 0.001% to 5% by weight with respect to the total weight of the final composition.  (Abstract).
Maybeck further teaches unexpectedly discovered that organic or hydro-organic extracts of Poria cocos Wolf fungi exhibit a novel anti-ache activity and an oily skin controlling activity. It teaches a cosmetic composition for hair restoration and hair growth containing, among a number of active ingredients, an organic extract, in particular an alcoholic extract, of Poria cocos Wolf fungi. The controlling activity can be applied in a simple, reproducible, inexpensive manner which can be used on an industrial scale and cosmetically and/or pharmaceutically.
The organic extraction solvent is preferably an alcoholic extract, in particular selected from the group consisting of methanol, ethanol, butylene glycol and propylene glycol. These solvents can advantageously be used alone or in a mixture. They may also be used mixed with water. Some extracts are commercially available, in particular a butylene glycol extract of Poria cocos Wolf sold by the Japanese company Maruzen under the trade name Hoelen BG. The extract can be conventionally formulated in cosmetic or pharmaceutical compositions, in particular dermatological compositions, for example in the form of a gel, cream, emulsion or milk, for the treatment of oily skin or skin subject to acne, or for the treatment of acne. (Summary of the invention).
The aim of the present invention is thus to solve the novel technical problem with a solution which provides novel cosmetic or pharmaceutical formulations, in particular dermatological compositions, with an anti-acne and/or oily skin control activity in a simple, reproducible, inexpensive manner which can be used on an industrial scale and cosmetically and/or pharmaceutically. 
In regards to claim 8, Maybeck teaches a method for the treatment of oily areas of the skin, comprising topically applying to the oily areas of the skin an effective amount of an organic or hydro-organic extract of Poria cocos Wolf fungi in a cosmetically or dermatologically acceptable excipient. (Claim 1 of the reference).

Example 1 relates the manufacture of an ethanolic extract of Poria cocos Wolf Fungi. Commercially available Poria cocos Wolf fungus was ground to increase its contact surface with the solvent. This base material was extracted at 40.degree. C. with ethanol using a base material/solvent proportion of 20 g/l to 100 g/l. The extract was concentrated under vacuum. 
Example 6 is drawn to treatment of acne by dermatological composition of Peoria cocos.   

Claim 26 of Maybeck is drawn to an anti-ache composition for topical application to skin comprising an effective amount to treat acne of an organic or hydro-organic extract of Poria cocos Wolf fungi, said Poria cocos Wolf extract being combined with at least one active ingredient selected from the group consisting an anti-inflammatory substance; and a dermatologically topical acceptable excipient. 
Claim 33 of Maybeck is drawn to amount of Poria cocos wolf extract in said composition is 0.001% to 5% by weight composition.
Maybeck concludes that, these tests as disclosed in examples clearly demonstrated that the preparation of the invention had an immediate effect, from its first application, reducing the excessive flow of sebum and attenuating the brightness of the skin, compared with the untreated skin zones.  (Lines 45-60, col. 5).
Thus, the preparations of the invention are highly effective in man for treating oily skin by regulating the production and flow of sebum. Their use thus contributes to improving the condition of the skin. The skin becomes healthier and has a more pleasing appearance.  Lines 32-48, col. 6).
It would have been obvious to one skilled in the art to use lotion or gel containing Poria cocos extract for treating and improving the skin condition as shown by Maybeck for brightness compared to untreated skin. 
Improvement of skin condition

Maybeck teaches protecting the skin by applying the extract of Poria cocos fungus which is instantly claimed. (Lines 50-67, col. 5 and lines 1-48, col. 6).  Since from Poria cocos fungal extract tumulosoc acid was isolated, the property of protecting skin and promoting wound healing is expected to be present in the ingredients of the said extract includes compounds of claim 8. 
Ascertaining the differences between the prior art and the claims at issue

In regards to claims 12, 13 and 15, Maybeck does not explicitly teach repairing, skin. CN reference 105147592, IDS dated 01/05/2018, English translation) teaches that Poria cocos water quickly penetrate the skin, remove the skin free and can inhibit the free radical enzyme such as superoxide dismutase reaction, thereby reducing the level of free radicals in the skin and prevent aging; sterols and lecithin is a component of the cell membrane, can provide raw materials for the synthesis of cell membranes and promote skin repair. (Last para on page 5 of the translation).  
In regards to claim 12, 13  and 15 since prior art teaches that Poria cocos extract containing pachymic acid increases total amount of collagen of fibroblasts of the skin to promote regeneration of skin for skin regeneration or wrinkle improvement, anti-inflammatory or whitening activity, one skilled in the art would apply the teachings of the prior art to use compounds from the Poria cocos extract are useful for wrinkle improvement, skin regeneration, fixing the oily skin and make it brighter, increasing the collagen, treating or healing wound with reasonable expectation of success.   
Therefore treatment of skin, , promoting wound healing and the effects of the compounds present in the extract would have the same effect on skin by oral or topical administration by the extract which contains lanostane type triterpene compounds, prior teaches such compounds for the same use as taught by the prior art.  
Kim et al. (US 20100068310 now US Patent 8,168,197) teaches composition teaches protection of the skin by enhancing the production and maintenance of natural moisturizing factors in the stratum corneum of the skin so as to fundamentally prevent or treat dry skin diseases, including dry skin (xerosis) and atopy caused thereby. [0006]. Poria cocos Wolf, is a member of the family Polyporaceae and lives on the root of pine trees. The triterpene component of Poria cocos Wolf was reported to have anti-vomiting and anti-inflammatory effects, etc., and the sclerotium of Poria cocos Wolf contains triterpenoid compounds, , Tumulosic acid, 3.beta.-hydroxylanosta-7,9 and 24-triene-2-acid and, in addition, contains chitin, sterol, lecithin, adenine, histidine, choline, lipase, proteinase, etc.. [0016].
Resolving the level of ordinary skill in the pertinent art and considering objective evidence present in the application indicating obviousness or nonobviousness

It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of the prior art as cited above with reasonable expectation of success to apply the teachings of Maybach and use extracts of Poria cocos Wolf fungi anti-acne activity and an oily skin controlling activity dermatological compositions, in a simple, reproducible, inexpensive manner which can be used on an industrial scale and cosmetically and/or pharmaceutically.  Poria cocos Wolf fungi is topically applied to the oily zones of the skin, the effective quantity generally being in a cosmetically or dermatologically acceptable excipient for example in the form of a gel, cream, emulsion or milk, for the treatment of oily skin or skin subject to acne, or for the treatment of acne.
A person skilled in the art at the time the invention was filed would consider applying the teachings of Kim to make a composition for enhancing the production and maintenance of natural moisturizing factors in the stratum corneum of the skin so as to fundamentally prevent or treat dry skin diseases, including dry skin (xerosis) and atopy caused thereby. [0006]. Poria cocos Wolf  contains triterpene component which have anti-inflammatory effects, etc., and the sclerotium of Poria cocos Wolf contains triterpenoid compounds, Tumulosic acid,3.beta.-hydroxylanosta-7,9 and 24-triene-2-acid and, in addition, contains chitin, sterol, lecithin, adenine, histidine, choline, lipase, proteinase, etc.  Also, Poria cocos Wolf has been used as a tonic for a long time. [0016].  
One skilled in the art would have reasonable expectation of success to apply the teachings of method taught by Meyback for the cosmetic treatment of oily areas of the skin, comprising topically applying to the oily areas of the skin an effective amount of an organic or hydro-organic extract of Poria cocos Wolf fungi in a cosmetically or dermatologically acceptable excipient. (Claim 1).The property of the compound tumulosic acid is expected to remain the same in the extract as individual compound and can be isolated as taught by Cuellar and Tai et al.  Furthermore, prior art teaches oral and topical the treatment of skin, dermatitis, and dermatological condition.  It also teaches these compounds as anti-inflammatory agents.   Since compound isolated from Poria cocos, one skilled in the art would isolate such compounds useful for various uses such as dermatitis, inflammation, reduce oil on skin (Meyback) 
One skilled in the art would consider CN reference which teaches Poria acid dissolved in water, can quickly penetrate the skin, remove the skin free and can inhibit the free radical enzyme such as superoxide dismutase reaction, thereby reducing the level of free radicals in the skin and prevent aging; sterols and lecithin is a component of the cell membrane, can provide raw materials for the synthesis of cell membranes and promote skin repair.  Therefore, one would expect reasonable expectation of success to use Tumulosic acid present in extract of Poria cocos for treatment as in claims 8, 12-13 and 15 for the reasons cited above. .
See Merck v. Biocraft, 874 F.2d at 807 (That the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”).
Claimed invention is prima facie obvious to one skilled in the art at the time the invention was filed. (MPEP §2142-2143).
Applicant’s arguments in regards to obviousness rejection was fully considered.  The rejection is on combination of reference. See Merck v. Biocraft, 874 F.2d at 807 (That the prior art “discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”).

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997).   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

	See KSR Supreme Court of United States Decision (Decided April 30, 2007, KSR INTERNATIONAL CO. v. TELEFLEX INC. et al.  No. 04-1350) where it states that “However, The issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  Court further decided that “when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.

The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success.  See Kubin, 561 F.3d at 1360.

In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628